108 F.3d 977
Aaron SHELTON, Appellant,v.UNITED STATES of America, Appellee.
No. 96-2389.
United States Court of Appeals,Eighth Circuit.
Submitted March 6, 1997.Decided March 24, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Aaron Shelton appeals the district court's1 denial of his 28 U.S.C. § 2255 motion.  In his motion, Shelton alleged his appellate counsel was ineffective in that he "misled and tricked" Shelton into entering a conditional guilty plea by indicating he would appeal the denial of Shelton's suppression motion, and then failing to include this issue in Shelton's direct appeal.


2
On direct appeal, Shelton's counsel filed, and we accepted, Shelton's pro se brief, which raised Shelton's suppression claims.  Although our opinion in that case did not specifically address these arguments, see United States v. Shelton, 66 F.3d 991 (8th Cir.1995) (per curiam), cert. denied, --- U.S. ----, 116 S.Ct. 1364, 134 L.Ed.2d 530 (1996), we considered and rejected them both on direct appeal and in denying Shelton's pro se petition for rehearing.  Therefore, we conclude the district court did not err in denying Shelton's motion without an evidentiary hearing.  See Engelen v. United States, 68 F.3d 238, 241 (8th Cir.1995);  United States v. Duke, 50 F.3d 571, 576 (8th Cir.), cert. denied, --- U.S. ----, 116 S.Ct. 224, 133 L.Ed.2d 154 (1995).


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri